          Case 2:19-cr-00295-GMN-NJK Document 149 Filed 10/29/20 Page 1 of 3


 1   YI LIN ZHENG, ESQ.
     Nevada Bar No. 1011
 2
     VEGAS GOLDEN LAW
 3   530 South Seventh St.
     Las Vegas, Nevada 89101
 4   Phone: 702-385-7170
 5   Momot.Zheng@gmail.com
     Attorney for Defendant
 6   MIGUEL CASTRO
 7

 8                               UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
 9

10
     UNITED STATES OF AMERICA,
11                                                        CASE NO: 2:19-cr-00295-GMN-NJK
                                   Plaintiff,
12                                                        STIPULATION TO MODIFY PRE-
13
                          vs.                             TRIAL RELEASE CONDITIONS TO
                                                          ALLOW INTERSTATE TRAVEL
14   MIGUEL CASTRO, ET AL,
15                                 Defendant.
16

17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Timothy Taesong Finley, Trial Attorney for U.S.
19
     Department of Justice      Consumer Protection Branch, counsel for the United States of
20

21   America, and Yi Lin Zheng, Esq., counsel for Miguel Castro, that defendant Miguel Castro be

22   allowed to travel interstate between Nevada and California for the purposes of being able
23
     attend a business meeting with the proprietors of Select Direct Enterprises at 11700 Sterling
24
     Ave., Riverside, California 92503. The parties would respectfully request that the Court grant
25
     the parties stipulation to modify this specific condition of Defendan
26

27          IT IS HEREBY STIPULATED AND AGREED UPON, by and between the parties

28   hereto, that the
           Case 2:19-cr-00295-GMN-NJK Document 149 Filed 10/29/20 Page 2 of 3


 1   allow Defendant to travel between Nevada and California, on Monday, November 2, 2020 and
 2
     to return to Nevada on the same day, provided that Defendant gives notice to his Pre-Trial
 3
     Services Officer prior to travel and notice upon return. Further, Defendant Pre-Trial Services
 4

 5   Officer reports that his is currently in good standing and has no opposition to the request to

 6   travel interstate.
 7
     STIPULATION entered by:                           STIPULATION entered by:
 8
     _________/s/__________________                    _________/s/___________________
 9   YI LIN ZHENG, ESQ.                                NICHOLAS A. TRUTANICH
10
     Nevada Bar No. 10811                              United States Attorney
     530 S. Seventh St.                                TIMOTHY FINLEY, Trial Attorney
11   Las Vegas, Nevada 89101                           U.S. Department of Justice
     Attorney for the Defendant                        Consumer Protection Branch
12
     MIGUEL CASTRO                                     PO Box 386
13                                                     Washington, DC 20044

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          Case 2:19-cr-00295-GMN-NJK Document 149 Filed 10/29/20 Page 3 of 3


 1                                  UNITED STATES DISTRICT COURT
 2                                   FOR THE DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,
 4                                                        CASE NO: 2:19-cr-00295-GMN-NJK
 5                                  Plaintiff,
                                                          ORDER TO MODIFY PRE-TRIAL
 6                           vs.                          RELEASE CONDITIONS TO ALLOW
                                                          INTERSTATE TRAVEL
 7
     MIGUEL CASTRO, ET AL,
 8
                      Defendant.
 9

10
               Upon Stipulation of the parties:
11
               IT IS HEREBY ORDERED that
12

13             conditions shall be modified to allow Defendant to travel between Nevada and

14   California, on Monday, November 2, 2020 and to return to Nevada on the same day, provided
15
     that Defendant gives notice to his Pre-Trial Services Officer prior to travel and notice upon
16
     return.
17

18                           29th
               DATED this ______ day of October, 2020.
19

20

21                                         _______________________________________
                                           UNITED  STATES MAGISTRATE
                                           UNITED STATES   DISTRICT COURT
                                                                       JUDGEJUDGE
22

23

24

25

26

27

28
